DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 09 August 2021.  These drawings are accepted.

Allowable Subject Matter

Claims 1 and 3-13 (now renumbered Claims 1-12) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the “Organic Light-Emitting Diode (OLED) display device” as recited in independent Claim 1 and/or the “method for controlling an OLED display device” as recited in independent Claim 9 (now renumbered independent Claim 8), wherein “the first switch circuit comprises a first transistor; and the first control circuit comprises a second transistor, a third transistor, and a fourth transistor, wherein:  the first transistor comprises a control terminal electrically connected with a first terminal of 
As pertaining to the most relevant prior art relied upon by the examiner, Uehara (US 2013 / 0246815) generally discloses a “power board,” “main chip,” “first switch circuit,” and “first control circuit” configuration.  That is, Uehara discloses (see Fig. 6) a display device (300; see Page 7, Para. [0078]), comprising:  a power board (BUP, 46); a main chip (100A, 44); a first switch circuit (48), electrically in connection with a standby voltage terminal (see (42)) of the power board (BUP, 46), and a standby voltage terminal (see (32)) of the main chip (100A, 44), respectively, and configured to control the standby voltage terminal (see (42)) of the power board (BUP, 46) to connect with or disconnect from the standby voltage terminal (see (32)) of the main chip (100A, 44); and a first control circuit (54), electrically in connection with the first switch circuit (48), the power board (BUP, 46), and the main chip (100A, 44), respectively, and configured to 
Li et al. (US 2010 / 0141632) discloses (see Fig. 2) an Organic Light-Emitting Diode (OLED) display device comprising a first switch circuit (25) for outputting an auxiliary power voltage to the OLED display device, wherein the first switch circuit (25) includes a first transistor (257) and a control circuit that includes at least a second transistor (260; see Page 1 through Page 2, Para. [0018]-[0022]).
Hong (US 2019 / 0114969) generally discloses, in combination with the teachings of at least Uehara and Li, a “panel logic control circuit,” “panel display driving element,” “second switch circuit,” and “second control circuit” configuration.
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the specific “first switch circuit” and “first control circuit” configuration as recited in independent Claims 1 and 9 (now renumbered independent Claim 8) in combination with the claimed “main chip” and “power board” that is “configured to output a standby power voltage to power the main chip.”  This specific implementation appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622